            Case 2:20-cv-00199-FVS                     ECF No. 20          filed 09/15/21    PageID.700 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for the_                                    FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                       Eastern District of Washington                 EASTERN DISTRICT OF WASHINGTON


                          JEREMY O.,                                                                   Sep 15, 2021
                                                                       )                                   SEAN F. MCAVOY, CLERK

                             Plaintiff                                 )
                                v.                                     )        Civil Action No. 2:20-CV-00199-FVS
                                                                       )
       COMMISSIONER OF SOCIAL SECURITY,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 15, is GRANTED, and the matter is REMANDED to the
’
              Commissioner. Defendant’s Motion for Summary Judgment, ECF No. 16, is DENIED. Judgment is entered for Plaintiff.




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson                         on cross-motions for summary judgment.




Date: 9/15/2021                                                                CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Courtney Piazza
                                                                                            (By) Deputy Clerk

                                                                               Courtney Piazza
